UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1885


ABEBE WOLDEGIORGIS DESTA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 10, 2012                   Decided:   May 31, 2012


Before WILKINSON, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Zewdu A. Derseh, Silver Spring, Maryland, for Petitioner. Tony
West, Assistant Attorney General, Mary Jane Candaux, Assistant
Director, Andrea N. Gevas, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Abebe       Woldegiorgis       Desta,       a   native       and     citizen      of

Ethiopia,     petitions       for    review      of    an   order     of    the      Board    of

Immigration        Appeals    (“Board”)       dismissing        his     appeal       from    the

immigration        judge’s     denial       of        his    requests          for    asylum,

withholding        of   removal,     and    protection          under      the    Convention

Against Torture.          For the reasons set forth below, we deny the

petition for review.

            A      determination      regarding        eligibility         for    asylum      or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                              INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                     Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2006).                       Legal issues are

reviewed      de    novo,     “affording         appropriate        deference         to     the

[Board]’s     interpretation         of    the    [Immigration           and     Nationality

Act] and any attendant regulations.”                        Li Fang Lin v. Mukasey,

517 F.3d 685, 691-92 (4th Cir. 2008).                       This court will reverse

the   Board     only     if   “the    evidence         .    .   .     presented       was     so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                       Elias-Zacarias, 502 U.S. at

483-84; see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

Furthermore,        “[t]he    agency       decision         that    an     alien      is     not

                                            2
eligible for asylum is ‘conclusive unless manifestly contrary to

the law and an abuse of discretion.’”                Marynenka v. Holder, 592

F.3d 594, 600 (4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D)

(2006)).

              We have reviewed the evidence of record and conclude

that substantial evidence supports both the adverse credibility

determination and the finding that Desta failed to demonstrate

either     past    persecution      or     a   well-founded      fear    of    future

persecution       in   Ethiopia.      We   therefore      uphold   the    denial   of

Desta’s requests for asylum and withholding of removal.                       See id.

at 367 (“Because the burden of proof for withholding of removal

is higher than for asylum — even though the facts that must be

proved are the same — an applicant who is ineligible for asylum

is necessarily ineligible for withholding of removal under [8

U.S.C.] § 1231(b)(3).”).

              Additionally,      Desta     challenges      the     denial     of   his

request for protection under the Convention Against Torture.                       To

qualify for such protection, a petitioner bears the burden of

proof of showing “it is more likely than not that he or she

would    be    tortured     if     removed     to   the   proposed       country   of

removal.”      8 C.F.R. § 1208.16(c)(2) (2012).             Based on our review

of the record, we conclude that substantial evidence supports

the denial of his request for relief.                 See Dankam v. Gonzales,



                                           3
495 F.3d 113, 124 (4th Cir. 2007) (setting forth standard of

review).

           We   therefore   deny    the   petition   for    review.     We

dispense   with   oral   argument    because   the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                    4